492 So.2d 734 (1986)
Claybourne MOBLEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 86-1042.
District Court of Appeal of Florida, Fifth District.
July 24, 1986.
Rehearing Denied August 20, 1986.
*735 Claybourne Mobley, pro se.
No appearance for respondent.

ON PETITION FOR WRIT OF HABEAS CORPUS
DAUKSCH, Judge.
This matter is before us as a "Petition for a Writ of Habeas Corpus ad Subjiciendum/and or Notice of Appeal". It is the latest, and now the last free, attack upon his conviction and sentence for sexual battery, kidnapping and robbery. After his judgment was affirmed on appeal, Mobley v. State, 405 So.2d 811 (Fla. 5th DCA 1981), he filed six attempts to obtain collateral relief. All were unsuccessful because he did not demonstrate any entitlement to any relief. One is not permitted to litigate the same issues over and over because that activity disrupts the courts and causes worthy cases and persons to be delayed in their litigation. Adams v. State, 484 So.2d 1216 (Fla. 1986); Thomas v. State, 210 So.2d 488 (Fla. 2d DCA 1968); Nelson v. State, 208 So.2d 506 (Fla. 4th DCA 1968).
The trial court and this court have been extraordinarily patient with this petitioner, but that patience has now reached its end. The request of the trial judge that we give "permission to dismiss without opinion all further 3.850 motions filed by this defendant and cease the wasting of valuable court time on spurious motions" is granted. The petitioner is directed to file no further documents of any kind relating to his case number CR80-2839 in the Ninth Judicial Circuit. He is directed to file no other documents in this court relating to that judgment. Should any be filed, he shall be deemed in contempt of court and shall be punished accordingly. The petition is denied.
It is so ordered.
SHARP and COWART, JJ., concur.